                Case 3:20-cr-00032-JD Document 15 Filed 03/26/20 Page 1 of 4



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Angela_chuang@fd.org
 7

 8   Counsel for Defendant WENGERD
 9

10                             IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO DIVISION
13

14       UNITED STATES OF AMERICA,                        Case No.: CR 20–032 JD
15                       Plaintiff,                       STIPULATION AND ORDER TO
                                                          CONTINUE
16               v.
17       ANTHONY JOHN WENGERD,
18                       Defendant.
19

20

21            The above titled matter is currently scheduled for change of plea on April 22, 2020. As

22   of today’s date, the President has declared a national public health emergency,1 and the

23   Governor of the State of California has declared a public health emergency throughout the

24

25

26
     1
27    See Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus
     Disease (COVID-19) Outbreak, https://www.whitehouse.gov/presidential-
28   actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-
     covid-19-outbreak/ (Mar. 13, 2020).
     STIPULATED ORDER
     WENGERD, CR 20–032 JD
                Case 3:20-cr-00032-JD Document 15 Filed 03/26/20 Page 2 of 4



 1   state,2 both in response to the spread of the Coronavirus Disease 2019 (COVID-19). The
 2   Centers of Disease Control and Prevention (CDC) and other health authorities have advised
 3   people to take precautions to reduce the exposure to COVID-19 and to slow the spread of the
 4   disease. An important part of the CDC recommendations is social distancing: keeping an
 5   appropriate physical distance between people, and particularly in public settings.3
 6            To ensure the health and safety of the defendant and others through social distancing,
 7   and in accordance with the Court’s General Order No. 72, the parties stipulate that the
 8   presently scheduled hearing shall be vacated and that the matter shall be set for change of plea
 9   on May 14, 2020 at 9:30 AM.
10            The parties further stipulate that time should be excluded from computation under the
11   Speedy Trial Act until the next court date. The parties agree that the ends of justice served by
12   ordering this continuance outweighs the best interest of the public and this defendant’s right to
13   a speedy trial, and merits this exclusion of time. See 18 U.S.C. § 3161(h)(7)(A); N.D. Cal.
14   General Order 72. The Court may appropriately exclude time on ends-of-justice grounds. The
15   country’s public health interest in stemming the spread of COVID-19 outweighs the interest of
16   the “public and the defendant in a speedy trial.” § 3161(h)(7)(A); see also Furlow v. United
17   States, 644 F.2d 764 (9th Cir. 1981) (finding no Speedy Trial Act violation where the district
18   court granted an ends-of-justice continuance following the eruption of Mt. St. Helens).
19            The parties further stipulate that a failure to grant the requested continuance would also
20   unreasonably deny defense counsel the reasonable time necessary for effective preparation,
21   taking into account the exercise of due diligence because her ability to meet with the client and
22

23

24
     2
      See Governor Newsom Declares State of Emergency to Help State Prepare for Broader
25   Spread of COVID-19, https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-
     emergency-to-help-state-prepare-for-broader-spread-of-covid-19/ (Mar. 4, 2020).
26   3
      See generally Centers for Disease Control and Prevention, Coronavirus (COVID-19),
27   https://www.cdc.gov/coronavirus/2019-ncov/index.html (updated frequently); California Dep’t
     of Public Health,
28   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx (updated
     daily); see also Office of Governor, Executive Order N-25-20 (Mar. 12, 2020).
     [STIPULATED ORDER
     WENGERD, CR 20–032 JD
                                                      2
              Case 3:20-cr-00032-JD Document 15 Filed 03/26/20 Page 3 of 4



 1   review discovery are be constrained by shelter-in-place and quarantine orders. §
 2   3161(h)(7)(B)(iv).
 3
               IT IS SO STIPULATED.
 4

 5                   March 26, 2020                     DAVID L. ANDERSON
                     Dated                              United States Attorney
 6                                                      Northern District of California
 7                                                                /S
 8                                                      ELISE LAPUNZINA
                                                        Assistant United States Attorney
 9

10
                     March 26, 2020                     STEVEN G. KALAR
11
                     Dated                              Federal Public Defender
12                                                      Northern District of California

13                                                                /S
                                                        ANGELA CHUANG
14                                                      Assistant Federal Public Defender
15

16
17                                       ORDER
18
             For the reasons stated above, the Court VACATES all appearances and CONTINUES
19
     this case to May 14, 2020 at 9:30 AM for change of plea.
20
             The Court also finds that exclusion from the time limits applicable under 18 U.S.C. §
21
     3161 the period from April 22, 2020, through May 14, 2020, is warranted and that the ends of
22
     justice served by the continuance outweigh the best interests of the public and the defendant in
23
     a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court also finds that failing to exclude the time
24
     from April 22, 2020, through May 14, 2020 would unreasonably deny defense counsel and the
25
     defendant the reasonable time necessary for effective preparation, taking into account the
26
     exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).
27

28

     STIPULATED ORDER WENGERD,
     CR 20–032 JD
                                                    3
               Case 3:20-cr-00032-JD Document 15 Filed 03/26/20 Page 4 of 4



 1   IT IS SO ORDERED.
 2
     DATED:March 31, 2020                                       ____________
                                                     _____________________________
 3
                                                     HONORABLE BLE JAMES DONATO
                                                                              D
 4                                                              es District Judge
                                                     United States          Judg

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] STIPULATED ORDER
     WENGERD, CR 20–032 JD
                                            4
